Kellogg, J. (dissenting):
The defendant used the westerly part of the bridge in common with the public. The provision in the franchise only required it to strengthen the bridge so that it would safely carry the cars and any other weight lawfully upon it. It was assumed, and I think very properly at the time, that strengthening the stringers under the tracks was a fair compliance with the requirement; but the agreement was a continuing one, and not only required the company to maintain the stringers hut, when read with the provisions of law applicable to the case, required it to keep its half of the bridge in safe condition and repair, nineteen and two-tenths per cent of the expenditures in question were actually expended in putting additional stringers under the railroad track. It is evident that the defendant must pay that. A new truss was put through the center of the bridge and stringers upon the easterly side, and the bridge was generally strengthened. Perhaps it would be equitable to charge upon the towns the cost of the stringers upon the easterly side of the bridge, but the record does not indicate *263such cost and neither party deemed it important to consider that item separately. We may, therefore, disregard it.
It is evident from the reports of the engineers that it was considered that the bridge must be strengthened not only under the railroad tracks but upon both sides. The railroad company, before the litigation began, expressed a willingness to strengthen and make safe its half of the bridge. The real controversy was whether it must strengthen the whole bridge. Heavy traffic, aside from that of the railroad, passed over the bridge, and the other traffic caused it to shake and vibrate much more than did the passing of the cars. I think the railroad company is fairly obligated to keep in proper condition the westerly part of the bridge, excluding the sidewalk, and the towns are to maintain the easterly part and the sidewalks. In my judgment the railroad company should be charged nineteen and two-tenths per cent of the entire cost; the remaining eighty and eight-tenths per cent should be charged, one-half upon the railroad company and the other half upon the towns, each town paying one-half thereof, thus making the railroad’s share fifty-nine and six-tenths per cent and the share of each town twenty and two-tenths per cent. The judgment should be modified accordingly.
Judgment modified as per opinion, and as modified affirmed, with costs to each appellant.